      Case 4:19-cr-00450 Document 147 Filed on 02/08/21 in TXSD Page 1 of 4




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
vs.                                          §     Criminal No. H 19-450
                                             §
RICHARD PLEZIA

              DEFENDANTS’ JOINT REQUEST FOR NOTICE
                    OF EXTRANEOUS OFFENSES

       COMES NOW, Defendants’ herein, and file this request that the government

provide Defendants’ counsel with pre-trial notice of any and all alleged extraneous

offenses or bad acts as to their respective Defendant which the government

proposes to offer during the trial of this cause on the issues of guilt/innocence or

punishment. (Rule 404(b), Federal Rules of Evidence)

                                             Respectfully Submitted,


                                      By:    /s/ Christopher L. Tritico
                                             Christopher L. Tritico
                                             TRITICO RAINEY, PLLC
                                             Fed Bar No. 52636
                                             ctritico@triticorainey.com
                                             Ron S. Rainey
                                             Fed Bar No. 10076
                                             rrainey@triticorainey.com
                                             1523 Yale Street
                                             Houston, Texas 77008
                                             (713) 581-3399 Telephone
                                             (713) 581-3360 Facsimile
                                             Attorneys for Defendant
                                             Richard Plezia

                                         1
Case 4:19-cr-00450 Document 147 Filed on 02/08/21 in TXSD Page 2 of 4




                                      /s/ Jim E. Lavine
                                      Jim E. Lavine
                                      ZIMMERMAN & LAVINE
                                      jim.lavine@zlzslaw.com
                                      770 S. Post Oak, Suite 620
                                      Houston, Texas 77056
                                      (713) 552-0300 Telephone
                                      (713) 552-0746 Facsimile
                                      Attorneys for Defendant
                                      Deborah Bradley


                                      /s/ Chip Brandon Lewis
                                      Chip Brandon Lewis
                                      chip@chiplewislaw.com
                                      1207 S Shepherd Drive
                                      Houston, Texas 77019
                                      (713) 523-7878 Telephone
                                      Lead Attorney for Defendant
                                      Lamont Ratcliff


                                      /s/ Aimee Bolletino
                                      Aimee Bolletino
                                      bolletino@bolletinolaw.com
                                      1207 S Shepherd
                                      Houston, Texas 77019
                                      (713) 363-3990 Telephone
                                      Attorney for Defendant
                                      Lamont Ratcliff




                                  2
    Case 4:19-cr-00450 Document 147 Filed on 02/08/21 in TXSD Page 3 of 4




                     CERTIFICATE OF CONFERENCE

      Counsel for Defendant attempted to confer with counsel for the government

on the 8th day of February 2021 and was unable to make contact.



                                     By:    /s/ Christopher L. Tritico
                                            Christopher L. Tritico




                                        3
    Case 4:19-cr-00450 Document 147 Filed on 02/08/21 in TXSD Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been

forwarded to all attorneys via the Court’s electronic notification system on this the

8th day of February 2021.


                                             /s/ Christopher L. Tritico
                                             Christopher L. Tritico




                                         4
